Citation Nr: 1503226	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-50 640	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions by the RO in Hartford, Connecticut.  In October 2008, the RO denied service connection for bilateral pes planus.  In May 2009, the RO denied the Veteran's claim for a TDIU.  In June 2009, the Veteran filed a notice of disagreement (NOD) as to both issues.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeal) in November 2009.

In July 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's former representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

This appeal was before the Board in August 2011 and December 2012.  Each time, the Veteran's claims were remanded for further development.

The Board notes that this appeal is now being processed using the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The Board's dismissal of the current appeal due to the Veteran's death is set forth below.  The request of the Veteran's spouse to be substituted as the Appellant for purposes of processing the claims to completion is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran's spouse if further action, on her part, is required.



FINDING OF FACT

On June 4, 2014, the Board was notified that the Veteran died in May 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.


REMAND

In this case, the Veteran died after October 10, 2008, and the Veteran's spouse filed a request for substitution with the AOJ in July 2014, within one year of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b).  Therefore, the Veteran's spouse is entitled to a determination as to whether she is eligible for this substitution, and if so, to have the claim(s) adjudicated accordingly.

In this case, the record is unclear as to whether the AOJ made a determination on the spouse's request for substitution for purposes of processing any claims to completion.  

In November 2014, the Veteran's spouse submitted a request for a hearing before the undersigned here in Washington, D.C.; this matter is deferred pending resolution of the substitution matter.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Make (or, if made, associate with the claims file) a determination as to whether the Veteran's spouse is eligible to be recognized as a substitute for the pending claims of entitlement to service connection for pes planus, and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis.

2.  If the request for substitution is or has been granted, undertake any additional notification and/or development deemed warranted and adjudicate the claims under the provisions of 38 U.S.C.A. § 5121A.

3.  If any benefit sought on appeal remains denied, furnish to the Veteran's spouse and her representative (if any) an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the appropriate period for response before the claims are returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran's spouse need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


